732 N.W.2d 541 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jomarc EDWARDS, Defendant-Appellant.
Docket No. 132580. COA No. 273185.
Supreme Court of Michigan.
June 20, 2007.
By order of April 4, 2007, the prosecuting attorney was directed to answer the application for leave to appeal the October 23, 2006 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to *542 appeal is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.